Case: 1:18-cr-00518-DAP Doc #: 51-1 Filed: 05/31/19 1 of 2. PagelD #: 287

Hannah Benjamin

The Honorable Dan Aaron Polster
c/o Carl B. Stokes US Court

801 W. Superior Avenue, CT 18B
Cleveland, OH 44113-1835

My name is Hannah Benjamin, I have known Ed as both a roommate and a close friend for
several years now. ] have come to see him in a light I imagine members of his own family
haven’t known him in, because I have had the unique vantage point of witnessing every reaction,
introspection, and moment of personal growth in the years leading up to today’s proceedings. It’s
my hope that my experiences will provide the court invaluable insight into Ed’s character, and
that they may be taken favorably in the assessment of any sentencing seen fit by the court.

In the eyes of federal law, Ed has committed a crime, but he is no criminal. Mistakes have been
made, but it is what Ed has learned from those mistakes and how he’s become a more discerning
man that should be the true indicator of character and predictor future behavior. I have no doubt
that Ed has learned from past actions, and that the lessons he has learned during time spent in jail
and his protracted home incarceration have been incalculable. The harsh restrictions imposed
upon him after his arrest has resulted in isolation from family and friends, termination from a job
he truly loved, and the prospect of being forever marred by a felony conviction that will follow
him for the rest of his life.

I humbly ask the court to acknowledge that the Ed’s daily life under house arrest since
early July of 2018 has been beyond a doubt punitive in the extreme, and that the loss he has
suffered personally, professionally, and emotionally has been vastly more educational and
rehabilitative than what could ever come from the confines federal prison. The tremendous
personal growth Ed has undergone as a result of those losses is evidenced not only in the vast
support system he’s surrounded by, some of whom are gathered here today, but also what he has
been able to accomplish in the last year despite the severe restrictions imposed upon him under
the strictures of his house-arrest. ] don’t intend to mislead the court and present Ed as some who
is exempt from reproach in every respect. As a roommate especially, I have shared my own
frustrations at Ed’s more self-destructive qualities and past attitudes; his laziness, moodiness, and
a previous inability to take personal accountability for his actions, in addition to the expense that
he has often incurred from others from his spotty employment over the years. 1 hope these details
only lend more credence to my statement. Because I have seen him through some of his least
flattering habits and tendencies, I can recognize and vehemently attest to the dramatic changes
Case: 1:18-cr-00518-DAP Doc #: 51-1 Filed: 05/31/19 2 of 2. PagelD #: 288

he’s undergone in an effort to change his demeanor, behavior, and outlook on life and his future.
Throughout dealing with his own intense personal turmoil and fear, Ed has helped me maintain
our home and been a major support to me in the wake of my own personal loss. He’s selflessly
acted as a sounding board for his mother, father, and younger brother as they deal with the effects
of a tumultuous divorce. In only a short time with the company he works for, Ed has proved
himself not only ta be a competent and reliable employee, but an indispensable one at that. He
has quickly become someone without whom an entire department could not function. His
supervisors promoted him over employees who had more than a decade’s worth of seniority for
the position. This company was even willing to incur the extra time and major fiscal risk
knowing at some point they might lose him to his sentencing shortly after training.

I’ve had the immense pleasure of sharing in Ed’s growing excitement at the prospect of moving
up in a company that rewards hard work and long-term investment. Where responsibility was
something Ed often severely lacked and tried to avoid, he know proudly strives for it. He has
shown incredible progress and until the last year or so, I had never heard him plan for his next
day, let alone plan for the next 3, 5, and even 10 years of professional pursuits and personal
triumphs. I am terrified at what consequences the bright future he’s been so ardently motivated to
build will suffer in the wake of further and prolonged imprisonment.

The man exaggerated in his pre-sentencing investigation is not the same man standing before
you today. His behavior and character is not befitting of the recommendations leveled against
him in that report. Devoid of all context, youthful mistakes have been embellished to portray a
menace to society deserving of imprisonment or years of pain and suffering on a public registry.
I, along with everyone who knows Edward Marrero and has a vested interest in his continued
self-improvement and long-term success, do not agree that he poses any danger to the public and
will be there for him in full support no matter the court’s decisions today. I only ask that your
honor consider these details alongside what I, his friends, and his family have known and
witnessed to be truthful and accurate about his integrity and growth over the last several years
when considering a fair and appropriate sentencing.

Thank you for your patience and consideration,

 

Hannah Benjamin
